LOCKEMY, J.,
concurring in part and dissenting in part.
I respectfully concur in part and dissent in part. I agree with the majority that summary judgment was proper on Wright’s claim under the Unfair Trade Practices Act. I disagree, however, with the majority that summary judgment should have been granted on Wright’s negligence claim. Summary judgment must be denied in a negligence case when the non-moving party submits a mere scintilla of evidence. See Bass v. Gopal, Inc., 395 S.C. 129, 134, 716 S.E.2d 910, 912 (2011) (“In a negligence case, where the burden of proof is a preponderance of the evidence standard, the non-moving party must only submit a mere scintilla of evidence to withstand a motion for summary judgment.”). I find based on reviewing the record that Wright met that burden here. Oscar Wilde once quipped satirically, “[D]uty is what one expects of others. *291....”6 Applying that literally to the law in this case, Wright presented some evidence that she expected security would be provided and that the respondents accepted the duty to do so. In addition, she presented enough evidence to avoid summary judgement that the breach of that duty was a proximate cause of her abduction. I analyze below why the circuit court’s grant of summary judgment to the respondents should be reversed and the case remanded for trial.
I. Duty
As stated by the majority, landlords generally do not owe an affirmative duty to protect tenants from criminal activity merely by reason of the landlord/tenant relationship. Cramer v. Balcor Prop. Mgmt., Inc., 312 S.C. 440, 443, 441 S.E.2d 317, 318-19 (1994). Nevertheless, “[a]t common law, when there is no duty to act but an act is voluntarily undertaken, the actor assumes a duty to use due care.” Sherer v. James, 290 S.C. 404, 406, 351 S.E.2d 148, 150 (1986).7 The recognition of a voluntarily assumed duty in South Carolina jurisprudence is rooted in the Restatement of Torts, which states:
One who undertakes, gratuitously or for consideration, to render services to another which he should recognize as necessary for the protection of the other’s person or things, is subject to liability to the other for physical harm resulting from his failure to exercise reasonable care to perform his undertaking, if
(a) his failure to exercise such care increases the risk of such harm, or
(b) the harm is suffered because of the other’s reliance upon the undertaking.
Johnson v. Robert E. Lee Acad., Inc., 401 S.C. 500, 504-05, 737 S.E.2d 512, 514 (Ct.App.2012) (quoting Restatement (Sec*292ond) of Torts § 323 (1965) (footnote omitted)). Section 323 “prescribes a duty of care” for purposes of South Carolina common law. Sherer, 290 S.C. at 408, 351 S.E.2d at 150. Specifically, section 323 “establishes a duty on one who undertakes to render services for the protection of another.” Id. at 407, 351 S.E.2d at 150.
In Goode v. St. Stephens United Methodist Church, the appellant — a visitor to an apartment complex who was attacked by a tenant in a common area — sued the complex, asserting it was negligent in failing to provide security. 329 S.C. at 438, 442, 494 S.E.2d at 829, 831. The appellant “argue[d] [the apartment complex] created a duty to protect him from the violent acts of third parties by undertaking to provide security to tenants and their guests.” Id. at 444, 494 S.E.2d at 832. In support of his argument that the apartment complex owed him a duty, the appellant relied on both the common law “undertaking exception” and section 323 of the Restatement (Second) of Torts. Id. at 444, 494 S.E.2d at 832-33. Our court found “no basis for liability under either the Restatement (Second) of Torts nor the common law rule.” Id. at 445, 494 S.E.2d at 833. In finding no duty was owed to the appellant, we noted the security measures undertaken by the complex — -“repairing locks, securing windows, informing tenants of criminal acts occurring in the complex, and routinely inspecting the complex” — “were for the protection of the residents of the complex, not the general public.” Id. at 444, 494 S.E.2d at 833. Our court also concluded there was no evidence that the security was performed with less than due care, and the appellant could not demonstrate the required element of reliance under section 323 because he admitted he knew the landlord did not provide security at the complex at the time he was attacked. Id. at 444-45, 494 S.E.2d at 833.
Unlike Goode, I believe Wright presented evidence — sufficient to survive summary judgment — -that Wellspring had a duty to protect Wright from violent acts of third parties by undertaking to provide security to its tenants. First, Wellspring undertook to provide some form of security for the protection of its tenants. It is undisputed Wellspring offered a “courtesy officer program whereby a resident who was affiliated with law enforcement received a reduced rental rate to serve as a courtesy officer.” In a monthly newsletter to its *293tenants, Wellspring provided tenants with a phone number for a “security pager,” stated security is a “very top priority,” and told tenants to “please call the security pager or Richland County Sheriffs Department] if you see anything suspicious.” Unlike the appellant in Goode who failed to show any of the apartment complex’s security measures were taken for his protection, the security measures undertaken by Wellspring were for Wright’s benefit, as a tenant at the apartment complex.
There was also evidence Wellspring performed its security program with less than due care. Wright stated that before she signed a lease at Wellspring, she asked an apartment manager if Wellspring provided security, and the apartment manager confirmed Wellspring had “security officers on duty.” Despite the fact that Wright was informed Wellspring “had security officers on duty,” it is undisputed that at the time of her attack Wellspring had no “security” or “courtesy” officers. Similarly, Wellspring informed tenants to call the security pager if they “see anything suspicious”; however, at the time of Wright’s attack, it is unclear if anyone answered this pager. The majority finds “the duty the respondents assumed was limited to exercising reasonable care in maintaining the courtesy officer program” and there was “no evidence [the respondents] failed to exercise reasonable care in fulfilling [its] duty.” I disagree. I believe by specifically informing Wright that the complex had “security officers” and urging tenants to call the security pager in the event of an emergency, Wellspring undertook a duty to either provide security at the complex, or to take affirmative steps to ensure tenants were aware of the limitations of its security program. If the jury accepts Wright’s evidence that Wellspring failed to do either, it could find a failure to exercise reasonable care in the performance of an undertaking.
Next, there was evidence that unlike the appellant in Goode, Wright relied on Wellspring’s security program when she decided to move to its apartment complex. When asked whether her decision to move to Wellspring was based on any amenities, Wright testified, “I was told that there were security officers on duty. So I felt like [Wellspring] would be a safe place.” As previously stated, Wright entered her lease at Wellspring after it informed her that the complex had “securi*294ty officers.” Assuming this evidence is somehow insufficient to show reliance under section 323, I would still find a duty exists under this section because there is evidence the deficiencies in the respondents’ security program increased the risk of harm Wright ultimately suffered. See Restatement (Second) of Torts § 323 (stating a duty can apply to one who undertakes to render services for another’s benefit if “(a) his failure to exercise such care increases the risk of such harm, or (b) the harm is suffered because of the other’s reliance upon the undertaking” (emphasis added)). By not having officers in place to patrol the area or answer the “security pager,” the respondents undoubtedly increased the risk that a tenant would be attacked at the complex. As confirmed by William Booth, Wright’s “security expert,” criminals are less likely to lurk in areas where officers are actively patrolling. Accordingly, I believe Wright presented some evidence establishing a duty owed by the respondents under section 323.
In finding Wright failed to show a duty, the majority relies on Cramer v. Balcor Prop. Mgmt., Inc., 848 F.Supp. 1222 (D.S.C.1994) (Cramer II). I believe that reliance is misplaced. In Cramer II, the appellant argued under the “affirmative acts” exception, the landlord’s conduct of “hiring a ‘courtesy officer’ to patrol the grounds and then terminating that officer without replacing him” established a duty to protect the tenant from criminal activity of a third party and a breach of that duty occurred when the landlord failed to replace the terminated courtesy officer. Id. at 1224. The court disagreed, finding
[the appellant] misapprehends the scope of the affirmative acts exception. The exception envisions a situation where the act of the landlord leads directly to the injury complained of. The cases which fit this exception are those where there is a stronger connection between the act and the injury, such as where a landlord leaves an apartment door unlocked and a third party enters.
Id. at 1224.
Cramer II described the “affirmative acts” exception as “ ‘one who assumes to act, even though under no obligation to do so, may become subject to the duty to act with due care.’ ” Id. (quoting Cooke v. Allstate Mgmt. Corp., 741 F.Supp. 1205, *2951209-10 (D.S.C.1990)). Interestingly, Cooke quoted Crowley v. Spivey, 285 S.C. 397, 406, 329 S.E.2d 774, 780 (Ct.App.1985), which cited Roundtree Villas Association, Inc. v. 4701 Kings Corporation, 282 S.C. 415, 423, 321 S.E.2d 46, 51 (1984) — a case that found a “common law duty of care” arose under section 323 when a lender undertook to repair defects in condominiums. Thus, the source of Cramer II’s authority for the “affirmative acts” exception has its roots in section 323. Our courts have analyzed section 323 in the context of the common law “undertaking” exception — not the “affirmative acts” exception. See, e.g., Goode, 329 S.C. at 444-45, 494 S.E.2d at 832-33; Sherer, 290 S.C. at 406, 351 S.E.2d at 150; Russell v. City of Columbia, 305 S.C. 86, 89-90, 406 S.E.2d 338, 339-40 (1991). I find this significant because unlike Cramer II’s “affirmative acts” exception, the common law “undertaking” exception has not been limited to situations “such as where a landlord leaves an apartment door unlocked and a third party enters.” For example, in Goode, the appellant raised a claim similar to the one Wright has made here that the apartment complex was negligent “in failing to provide security,” and our court analyzed the claim under the common law “undertaking” exception and section 323. See 329 S.C. at 438, 444-45, 494 S.E.2d at 829, 832-33. Although our court in Goode ultimately found the appellant failed to show a duty arose under section 323, the decision was not based on the fact that the exception applies only “where there is a stronger connection between the act and the injury.” Therefore, I believe the court in Cramer II and the majority are mistaken to the extent they hold the “affirmative acts” exception (a/k/a “undertaking” exception) cannot apply in a situation where a landlord undertakes to provide security for its tenants. I interpret Goode to mean a tenant injured by a third party criminal attack at an apartment complex may be able to establish a duty owed by a landlord who has undertaken to provide security pursuant to section 323. Because Wright, in my opinion, presented some evidence as to each of the elements under section 323, I would find such a duty existed here for purposes of summary judgment. Therefore, I believe the circuit court erred in granting summary judgment on the ground that Wright failed to show a duty.
*296II. Proximate Cause
Because I believe Wright presented evidence tending to establish a duty under section 323,1 next address whether the circuit court erred in finding Wright presented no evidence the respondents’ negligence was a proximate cause of Wright’s injuries.
“To show the defendant was the proximate cause of the injury, the plaintiff must establish the defendant was both the cause-in-fact and the legal cause of the injury.” Cody P. v. Bank of Am., N.A., 395 S.C. 611, 620, 720 S.E.2d 473, 478 (Ct.App.2011). Cause-in-fact may be proven “by showing the injury would not have occurred but for the defendant’s negligence,” while legal cause “is proved by establishing the plaintiffs injury was foreseeable.” Id.
While the defendant’s negligent conduct “need not be the sole cause of the injury” to establish proximate cause, an injury resulting from a third-party’s criminal act may break the causal link between any negligence of the defendant and the plaintiffs injuries:
Generally, if between the time of the original negligent act or omission and the occurrence of the injury, there intervenes a willful, malicious, or criminal act of a third person producing the injury, and the intervening act was not intended by the negligent actor and could not have been foreseen by him as a probable result of his own negligence, the causal link between the original negligence and the injury is broken, and there is no proximate causation.
Shepard v. S.C. Dep’t of Corr., 299 S.C. 370, 375, 385 S.E.2d 35, 37 (Ct.App.1989). “[I]t is not necessary that the actor should have contemplated the particular chain of events that occurred, but only that the injury at the hand of the intervening party was within the general range of consequences which any reasonable person might foresee as a natural and probable consequence of the negligent act.” Cody P., 395 S.C. at 621, 720 S.E.2d at 478 (internal quotation marks omitted).
“Ordinarily, legal cause is a question of fact for the jury.” Id. “ ‘Only in rare or exceptional cases may the question of proximate cause be decided as a matter of law.’ ” Id. at 621, 720 S.E.2d at 479 (quoting Ballou v. Sigma Nu General *297Fraternity, 291 S.C. 140, 147, 352 S.E.2d 488, 493 (Ct.App.1986)).
Viewing the evidence in the light most favorable to Wright, I believe she presented a scintilla of evidence that the respondents’ negligence was a proximate cause of her injuries. See Bass v. Gopal, Inc., 395 S.C. 129, 134, 716 S.E.2d 910, 912 (2011) (“In a negligence case, where the burden of proof is a preponderance of the evidence standard, the non-moving party-must only submit a mere scintilla of evidence to withstand a motion for summary judgment”). First, there is evidence Wright’s injury was foreseeable. The respondents’ “Courtesy Officer Independent Contractor Agreement” created a relationship between the respondents and the courtesy officers to provide services to prevent certain harms to the tenants. Courtesy officers were required to respond to calls regarding “[djomestic altercations” and “[cjriminal acts.” The fact that there were policies and procedures in place to prevent these harms indicates that the respondents perceived some threat of third party criminal acts directed at its tenants. See Cody P., 395 S.C. at 622, 720 S.E.2d at 479 (relying in part on the defendant’s policies and procedures that were “designed to avoid fraud and loss situations” to find an injury was foreseeable).
Wright also presented expert testimony that her injury was foreseeable. See id. (relying in part on expert testimony in finding evidence that an injury was foreseeable). Booth testified that, in his opinion, Wright’s abduction was a “foreseeable incident.” His opinion was based in part on his analysis of various crimes at Wellspring including other crimes in the Wellspring parking lot. For example, between 2007 and the first nine months of 2008, Booth documented fifteen parking lot offenses at Wellspring. Booth testified that in the same parking lot where Wright was abducted, there had been an attempted home invasion and an attempted burglary within the previous two years. There had also been a series of vehicle related crimes over that same period that Booth referred to as “precursor crimes” — incidents that likely would have included crimes against a person had the car’s owner been present. While the respondents presented testimony indicating Wright’s abduction was not foreseeable, the evidence as a whole yields more than one inference regarding *298this issue. See Oliver v. S.C. Dep’t of Highways & Pub. Transp., 309 S.C. 313, 317, 422 S.E.2d 128, 131 (1992) (“Only when the evidence is susceptible to only one inference does [the issue of legal cause] become a matter of law for the court”).
Finally, I believe there was evidence the respondents’ negligence was a cause-in-fact of Wright’s injuries. See Singleton v. Sherer, 377 S.C. 185, 203, 659 S.E.2d 196, 206 (Ct.App.2008) (“Causation in fact is proved by establishing the plaintiffs injury would not have occurred ‘but for’ the defendant’s negligence.”). Booth testified,
It is my opinion that had the courtesy officers been there and been patrolling the property as required that the perpetrators in this crime more likely than not would not have been in a position to rob and kidnap [Wright].
See J.T. Baggerly v. CSX Transp., Inc., 370 S.C. 362, 370, 635 S.E.2d 97, 102 (2006) (relying in part on expert testimony when deciding whether a defendant’s negligence was a cause-in-fact of the plaintiffs injury). Admittedly, there is no guarantee Wright’s attack would not have occurred even if Wellspring had courtesy officers at that time. Nevertheless, it must be remembered that on summary judgment, the non-moving party need only submit a mere scintilla of evidence for her claim to survive. I believe Wright presented evidence that a consistent presence of officers patrolling the area likely would have deterred perpetrators from the area where Wright was abducted. Alternatively, had the respondents taken steps to inform Wright that “security officers” were not on duty at the complex, one inference from the evidence is Wright likely would not have been in a position to be attacked. This inference is supported by Wright’s testimony that the day after her attack, she asked a Wellspring representative: “Where are these security officers that are supposed to be walking the beat?” Therefore, I believe there is evidence showing the respondents’ negligence was a cause-in-fact of Wright’s injuries.
Reviewing the evidence in the light most favorable to Wright, I believe she presented some evidence that the respondents’ owed her a duty and the respondents negligence was a proximate cause of her injuries. I want to make clear *299that I am not making a finding that the respondents were negligent or that their negligence was a proximate cause of Wright’s injuries. I simply feel there is a scintilla of evidence in the record from which a jury could find in favor of Wright as to those issues. Whether it will “pass with relief from the tossing sea of Cause and Theory to the firm ground of Result and Fact,”8 should be decided at trial not with summary dismissal. Therefore, I would reverse the circuit court’s grant of summary judgment on Wright’s negligence claim and remand for further proceedings.

. Oscar Wilde, A Woman of No Importance 68 (Arc Manor 2008) (1894).


. The majority cites Sherer v. James, 290 S.C. 404, 406, 351 S.E.2d 148, 150 (1986) to refer to this body of law as the "affirmative acts exception.” I note that the exact same language from Sherer has been cited by this court when applying the "undertaking exception.” See Goode v. St. Stephens United Methodist Church, 329 S.C. 433, 444, 494 S.E.2d 827, 832 (Ct.App.1997). For purposes of my analysis, I refer to it as the "undertaking” exception.


. Sir Winston S. Churchill, The Story of the Malakand Field Force 36 (Arc Manor 2008) (1898).